Citation Nr: 0029585	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-14 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
reactive airway disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from May 1985 to May 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, which granted service connection for 
reactive airway disease and assigned a 10 percent rating 
evaluation for this disability.  The record reflects that the 
appellant filed a notice of disagreement with this rating 
determination in January 1999.  A statement of the case was 
forwarded to the appellant in June 1999.  The appellant filed 
her substantive appeal in this matter in July 1999.  


FINDING OF FACT

Throughout the pendency of this claim, the appellant has 
utilized inhalational anti-inflammatory medication on a daily 
basis to assist with breathing; however the competent medical 
evidence does not show frequent asthma attacks (separated by 
only 10 to 14 day intervals) with moderate dyspnea on 
exertion between attacks; FEV-1 of 56 to 70 percent of 
predicted value, or; an FEV-1/FVC of 56 to 70 percent of 
predicted value, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the appellant's service-connected reactive airway disease 
were not met under the legal criteria in effect for the 
period prior to October 7, 1996.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code 6602 (1996).

2.  Resolving all doubt in favor of the appellant, the 
criteria for a 30 percent rating for reactive airway disease, 
have been met under the legal criteria in effect for the 
period on and after October 7, 1996.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.97, Diagnostic Code 6602 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant contends, in substance, that a 30 percent 
rating is warranted for her service-connected reactive airway 
disease as she has taken inhalational anti-inflammatory 
medication since service.  Initially, the Board finds that 
the appellant's claim is valid.  Once it has been determined 
that a claim is valid, as here, VA has a statutory duty to 
assist the appellant in the development of evidence pertinent 
to the claim.  See generally 38 C.F.R. § 3.103 (2000).  The 
Board is satisfied that all procurable data has been 
assembled for appellate review, and that the duty to assist 
has been met.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4.  Pertinent regulations do not require that 
all cases show all findings specified by the rating schedule, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2000).  Where there 
is a question as to which of two evaluations is to be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  When a reasonable 
doubt arises regarding the degree of disability or any other 
point, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2000).

The Board has reviewed all the evidence of record.  Post-
service evidence includes a March 1997 private medical report 
indicated that the appellant presented in the emergency room 
with complaints of an asthma attack during the night.  The 
medical history taken noted that current medications included 
Proventil and Nasal Cort.  It was noted that the appellant 
had treated herself initially, but presented in the emergency 
room for further Albuterol treatment.  Breathing treatment 
was conducted, and the appellant was thereafter discharged 
with instructions to continue inhaler use.   

The appellant underwent a VA respiratory examination in 
December 1997.  The medical examination report noted that she 
was placed on steroid inhalers and steroid nasal sprays to 
control her allergic components in service.  She reported 
that her attacks are worse with weather changes and exposure 
to allergens.  The report further noted that her last major 
attack occurred in March 1996, during her pregnancy.  The 
Board notes that the reference to March 1996 is likely an 
error which should properly be March 1997 as the veteran was 
pregnant and had an attack in March 1997, per the private 
treatment record noted above.  On physical examination, the 
lungs were clear to auscultation bilaterally.  There was good 
air movement and good chest wall excursion.  There was no 
accessory muscle use detected.  The examiner noted that there 
was no evidence of cyanosis or clubbing of the digits.  A 
diagnostic impression of reactive airway disease was 
indicated.

During an August 1998 VA respiratory examination, the 
appellant underwent pulmonary function tests.  The pulmonary 
function tests results showed that pre-bronchodilator FVC 
measured as 95 percent of the predicted value.  Pre-
bronchodilator FEV-1 was measured as 91 percent of the 
predicted value.  The lung studies were interpreted to be 
within normal limits.

In a July 1998 written statement, the appellant indicated 
that since service she has required continued use of inhaled 
steroids, specifically Asthma-cort and Nasacort.  In her 
January 1999 notice of disagreement and her July 1999 
substantive appeal, the appellant indicated that she has 
taken daily inhalational anti-inflammatory medication since 
service and that she also utilizes inhalational 
bronchodilators as needed.  In the July 1999 substantive 
appeal she supported her statements by noting a service 
medical treatment record, which is of record, dated December 
7, 1995, which noted "Start Azmacort 4 p BID [twice 
daily]".  The appellant further explained that Azmacort is 
the trade name for triamcinolone acetonide and that the 
Physician's Desk Reference (PDR) indicates that Azmacort 
"'makes it possible to provide effective local anti-
inflammatory activity'".  The Board has confirmed this 
information in the PDR.

In this case, the RO, in a November 1998 rating decision, 
granted service connection for reactive airway disease.  The 
appellant's service-connected reactive airway disease has 
been rated as 10 percent disabling under Diagnostic Code 
6699-6602 as analogous to bronchial asthma since service 
connection for that disorder was granted.  This award was 
effective from May 19, 1996, the day following the 
appellant's separation from service.  As the appellant takes 
issue with the initial rating assigned following a grant of 
service connection, the Board must evaluate the relevant 
evidence since military service.  In doing so, separate 
ratings may be assigned for separate periods of time based 
upon the facts found - a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).

During this appeal, the VA amended its regulations for rating 
respiratory system disabilities, effective October 7, 1996.  
See Schedule for Rating Disabilities; Respiratory System, 61 
Fed. Reg. 46,720 et seq. (Sept. 5, 1996).  As an initial 
matter, the Board notes that the veteran has never been 
provided the old rating criteria.  The May 1999 statement of 
the case indicated that the new rating criteria had been 
applied for the entire appeal period.  Before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been prejudiced by being denied notice and opportunity to 
submit evidence or argument and to address the question at a 
hearing.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board concludes that the claimant will not be prejudiced 
by the Board's consideration of the old regulations.  The 
Board finds that remanding this claim would not be 
productive:  it would not produce a markedly different 
analysis on the RO's part or give rise to markedly different 
arguments on the veteran's part.  In addition, the RO 
accorded her greater consideration than her claims in fact 
warranted under the circumstances, by applying regulations 
that were more favorable to her, as discussed further below, 
over this time period.  Further, as this decision results in 
a partial allowance of the issue on appeal, the Board will 
proceed with the adjudication of this claim. 

Since the grant of service connection for reactive airway 
disease was made effective prior to October 7, 1996, the 
Board will consider the pertinent rating criteria under the 
old and newly amended rating criteria, according to the time 
period in question and according to whichever is more 
beneficial to appellant.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991); VAOPGCPREC 3-2000.

Proper rating for period prior to October 7, 1996

The precedential VA General Counsel Opinion, VAOPGCPREC 3-
2000, held, in pertinent part, that when the VA rating 
schedule is amended while a claim for a higher rating is 
pending, as here, the Board should apply the pre-amendment 
version to rate the disability in question for the period 
preceding the effective date of the amendment.  Thus, the 
Board will apply the old regulations for the period prior to 
October 7, 1996.  

According to the General Rating Formula for Bronchial Asthma 
in effect prior to October 7, 1996, a 10 percent evaluation 
was warranted for mild symptoms manifested by paroxysms of 
asthmatic type breathing, characterized by high pitched 
expiratory wheezing and dyspnea, which occur several times a 
year with no clinical findings between attacks.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1996).  A 30 percent evaluation 
required moderate symptoms manifested by rather frequent 
asthma attacks (separated by only 10 to 14 day intervals) 
with moderate dyspnea on exertion between attacks.  Id.  A 60 
percent evaluation requires severe bronchial asthma 
manifested by frequent attacks (one or more attacks weekly) 
and marked dyspnea on exertion between attacks with only 
temporary relief by medication.  More than light manual labor 
must be precluded.  Id. 

The Board finds that a preponderance of the evidence is 
against an increased rating under the pre-amendment criteria 
for the period from May 19, 1996, to October 7, 1996.  This 
is so because the evidence of record is negative for any of 
the requirements for a 30 percent rating under the pre-
amendment criteria.  Over this period, there is no medical 
evidence to support, and the veteran does not contend, that 
she had frequent asthma attacks (separated by only 10 to 14 
day intervals) with moderate dyspnea on exertion between 
attacks.  

In light of the above, the Board finds no reasonable basis to 
grant the appellant a rating in excess of 10 percent prior to 
October 7, 1996.  The Board notes that the increased rating 
granted in this case, below, can be no earlier than the 
effective date of that change, October 7, 1996.  This is so 
because the retroactive reach of the revised version of the 
regulation, which is more favorable to the appellant in this 
case, can be no earlier than its effective date.  38 U.S.C.A. 
§ 5110(g) (West 1991).

Proper rating for the period since October 7, 1996

The precedential VA General Counsel Opinion, VAOPGCPREC 3-
2000, held, in pertinent part, that the Board should apply 
either the pre-amendment or post-amendment version, whichever 
is more favorable to the claimant, to rate the disability in 
question for the period on and after the effective date of 
the amendment.  The Board finds that the post-amendment 
version of the regulation is more favorable to the appellant 
in this case.  This is so because the pertinent pre-amendment 
regulations concern criteria which pertain to frequency of 
asthma attacks and degree of dyspnea between attacks whereas 
the pertinent post-amendment version concern criteria which 
pertain to results of pulmonary function testing and dosages 
of medication needed.  The differences in the criteria are 
significant in this case as the medical evidence since 
October 7, 1996, does not show significant findings in terms 
of frequent attacks and significant dyspnea; however, the 
evidence does show that the veteran requires, in order to 
control her symptoms, a significant dosage of medication.

As the Board has determined that the post-amendment version 
governs the rating for the period after the effective date of 
the regulatory change in this case, there is no need to apply 
the less-favorable pre-amendment version of the regulation to 
the same period.  Effective October 7, 1996, bronchial asthma 
is evaluated under the General Rating Formula for Bronchial 
Asthma.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2000).  A 10 
percent evaluation is warranted where the veteran has an FEV-
1 of 71 to 80 percent of predicted value, or; an FEV-1/FVC of 
71 to 80 percent of predicted value, or; intermittent 
inhalation or oral bronchodilator therapy.  Id.  A 30 percent 
evaluation is warranted where the veteran has an FEV-1 of 56 
to 70 percent of predicted value, or; an FEV-1/FVC of 56 to 
70 percent of predicted value, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  Id.  A 60 percent evaluation is warranted where 
the veteran has an FEV-1 of 40 to 55 percent of predicted 
value, or; an FEV-1/FVC of 40 to 55 percent of predicted 
value, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A Note which follows these provisions 
indicates that in the absence of clinical findings of asthma 
at the time of the examination, a verified history of 
asthmatic attacks must be of record.  Id.

The pertinent medical findings show that over the period in 
question, August 1998 pulmonary function testing was within 
normal limits and there were no clinical findings of asthma 
at the time of the December 1997 VA examination.  However, 
the medical evidence does show that the veteran had used 
daily inhalational anti-inflammatory medication during this 
period.  Further the evidence shows that she used 
inhalational bronchodilators on an as needed basis over this 
period.  In this regard, the Board notes that the appellant 
is a medical professional, a physician, and her statements 
are considered to be competent evidence when describing the 
medication she takes for her service-connected disorder.  See 
Pond v. West, 12 Vet. App. 341 (1999) (appellant, a 
physician, deemed competent to provide medical evidence).

Thus, in the instant case, the Board finds that an evaluation 
of 30 percent is warranted for the appellant's service-
connected reactive airway disease under the post-amendment 
criteria as she uses daily inhalational anti-inflammatory 
medication.  Accordingly, after resolving all reasonable 
doubt in the appellant's favor, the Board concludes that the 
evidence of record more closely approximates the criteria for 
a 30 percent rating under Diagnostic Code 6602.  Therefore, 
an increased evaluation, to 30 percent is warranted for the 
appellant's service-connected asthma since October 7, 1996.

In arriving at this decision, the Board has considered the 
possibility of a still higher schedular evaluation under 
either the post-amendment rating criteria.  However, the 
preponderance of the evidence is clearly weighted against a 
higher rating.  Under the post-amendment criteria, a 60 
percent evaluation is warranted where the veteran has an FEV-
1 of 40 to 55 percent of predicted value, or; an FEV-1/FVC of 
40 to 55 percent of predicted value, or; at least monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  The Board observes 
that the evidence of record is negative for any of the above 
requirements.  In light of the above, the Board finds no 
reasonable basis to grant the appellant a rating in excess of 
30 percent under the post-amendment criteria.

Relative to the service-connected reactive airway disease, 
consideration was given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
raised by the appellant, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
that the evidence discussed above does not suggest that the 
appellant's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the referral for consideration of 
the assignment of extraschedular evaluations pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 10 percent for service-connected 
reactive airway disease is denied prior to October 7, 1996.

An increased rating, to 30 percent, for service-connected 
reactive airway disease is granted, for the period on and 
after October 7, 1996, subject to the law and regulations 
governing the award of monetary benefits.




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 10 -


- 1 -


